

Exhibit 10.63


ROCKET FUEL
MANAGEMENT RETENTION AGREEMENT


This Management Retention Agreement (the “Agreement”) is made and entered into
by and between Rick Song (the “Executive”) and Rocket Fuel Inc. (the “Company”),
effective as of the Effective Date (defined below). The purpose of this
Agreement is to provide assurances of specified benefits to Executive whose
employment is subject to being involuntarily terminated under the circumstances
described in this Agreement.


1.Definitions. The following words and phrases, when the initial letter of the
term is capitalized, will have the meanings set forth in this Section 1, unless
a different meaning is plainly required by the context:


1.1.    “Board” means the Board of Directors of the Company.


1.2.    “Cause” means, with respect to Executive, (i) an unauthorized use or
disclosure of the Company’s (or any subsidiary’s or parent’s of the Company)
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) a deliberate, material failure to comply with
any of the written policies or rules of the Company (or any employing subsidiary
or parent of the Company); (iii) conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any state thereof;
(iv) gross misconduct; (v) a continued failure to perform assigned duties after
receiving written notification of such failure from the Board of Directors,
provided that such duties are those customarily performed by a person holding
the position that Executive holds immediately prior to the Change in Control
Period (defined below); or (vi) failure to cooperate in good faith with a
governmental or internal investigation of the Company (or any subsidiary or
parent of the Company) or its directors, officers or employees, if the Company
has requested the Executive’s cooperation.


1.3.    “Change in Control” means the occurrence of any of the following on or
after the Effective Date of this Agreement:


(a)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or


(b)    A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (b), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or







--------------------------------------------------------------------------------




(c)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (c), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(c)(B)(3). For purposes of this subsection (c), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


(d)    For purposes of this definition, persons will be considered to be acting
as a group if they are owners of a corporation or other entity that enters into
a merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.


(e)    Notwithstanding the foregoing, a transaction will not be deemed a Change
in Control unless the transaction qualifies as a change in control event within
the meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.


(f)    Further and for the avoidance of doubt, a transaction will not constitute
a Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


1.4.    “Change in Control Period” means the time period beginning on the date
that is three (3) months prior to the Change in Control and ending on the date
that is twelve (12) months following the Change in Control.


1.5.
“Code” means the Internal Revenue Code of 1986, as amended.



1.6.
“Director” means a member of the Board.



1.7.    “Disability” means that the Executive has been unable to perform the
Executive’s duties as the result of the Executive’s incapacity due to physical
or mental illness, and such inability, at least twenty-six (26) weeks after its
commencement or 180 days in any consecutive




2

--------------------------------------------------------------------------------




twelve (12) month period, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination by the Company resulting from Executive’s
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Executive’s employment. In the
event that the Executive resumes the performance of substantially all of the
Executive’s duties hereunder before the termination of the Executive’s
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.


1.8.    “Effective Date” means the later of the date upon which the Company’s
Board or a committee thereof approves the Company entering into this form of
Agreement, which date is March 23, 2015, or the date Executive and the Company
enter into this Agreement.


1.9.    “Good Reason” means, the Executive’s resignation within thirty (30) days
following the end of the Cure Period (as defined below), following the
occurrence of one or more of the following without the Executive’s express
written consent: (a) a material reduction of Executive’s duties, position or
responsibilities, or the removal of Executive from such position and
responsibilities, either of which results in a material diminution of
Executive’s authority, duties or responsibilities, unless Executive is provided
with a comparable position (i.e., a position of equal or greater organizational
level, duties, authority, compensation and status); provided, however, that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
the Chief Executive Officer of the Company remains as such following a Change in
Control but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; (b) a material reduction in
Executive’s base salary; or (c) a material relocation of the Executive’s
principal workplace, provided that a relocation of 35 miles or less, or a
relocation to the Executive’s home as his or her principal workplace, will not
be considered a material relocation. In addition, in order to qualify as Good
Reason, the Executive must not terminate employment with the Company without
first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within sixty (60) days of the initial
existence of the grounds for “Good Reason” and a reasonable cure period of
thirty (30) days following the date of written notice (the “Cure Period”), and
such grounds must not have been cured during such time.


1.10.    “Involuntary Termination” means a termination of employment of
Executive under the circumstances described in Section 2.


1.11.    “Pre-CIC Period” means the portion of the Change in Control Period that
occurs prior to the Change in Control.


1.12.    “Section 409A Limit” means two (2) times the lesser of: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during Executive’s taxable year preceding the Executive’s taxable year of the
Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the




3

--------------------------------------------------------------------------------




maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.


1.13.    “Severance Benefits” means the compensation and other benefits that the
Executive will be provided in the circumstances described in Section 2.


1.14.
“Share” means a share of the Company’s common stock.



1.15.    “Target Bonus” means either (i) the Executive’s target bonus percentage
or target commission percentage multiplied by the Executive’s annual base
salary, or (ii) the target bonus amount or target commission amount (as
applicable), in each case, as in effect for the Company’s (or its successor’s)
fiscal year in which the Executive’s Involuntary Termination occurs.


2.
Involuntary Termination.



2.1.    Termination During the Change in Control Period. If, during the Change
in Control Period, (i) Executive terminates his or her employment with the
Company (or any parent or subsidiary of the Company) for Good Reason, or (ii)
the Company (or any parent or subsidiary of the Company) terminates the
Executive’s employment for a reason other than Cause and other than death or
Disability; or (iii) solely with respect to Equity Award Vesting Acceleration,
Executive’s employment is terminated due to death or Disability, then, subject
to the Executive’s compliance with Section 4, as applicable, the Executive will
receive the following Severance Benefits from the Company:


2.1.1.    Cash Severance Benefits. With respect to the circumstances described
in Section 2.1 (i) and (ii), a lump-sum payment of cash severance equal to the
sum of:
(a) twelve (12) months of the Executive’s annual base salary (as in effect
immediately prior to
(A) a Change in Control (if Executive’s employment terminates on or after the
Change in Control), or (B) the Executive’s termination, whichever is greater)
and (b) 100% of Executive’s Target Bonus for the Company fiscal year in which
the Executive’s employment terminated minus any bonus payments or commission
payments, as applicable actually paid to Executive prior to such termination for
such fiscal year’s performance. Subject to Section 5, such payment shall be made
on the Release Deadline Date (or, if Executive’s termination occurs during the
Pre-CIC Period, on the later of the Release Deadline Date or the date of the
Change in Control, subject to the provisions of Section 2.1.4);


2.1.2.    Continued Medical Benefits. With respect to the circumstances
described in Section 2.1 (i) and (ii), if the Executive, and any spouse and/or
dependents of the Executive (“Family Members”) has coverage on the date of the
Executive’s Involuntary Termination under a group health plan sponsored by the
Company, the Company will reimburse the Executive the total applicable premium
cost for continued group health plan coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) for twelve (12) months
following the Executive’s employment termination, provided that the Executive
validly elects and is eligible to continue coverage under COBRA for the
Executive and his or her Family Members. Any COBRA reimbursements under this
Agreement shall be made by the Company to the Executive consistent with the
Company’s normal expense reimbursement




4

--------------------------------------------------------------------------------




policy, provided that the Executive submits documentation to the Company
substantiating his or her payments for COBRA coverage. However, if the Company
determines in its sole discretion that it cannot provide the COBRA reimbursement
benefits without potentially violating applicable laws (including, without
limitation, Section 2716 of the Public Health Service Act and the Employee
Retirement Income Security Act of 1974, as amended), the Company will in lieu
thereof provide to the Executive a taxable lump sum payment equal to the product
of (1) to the monthly COBRA premium that the Executive would be required to pay
to continue the group health coverage in effect on the date of the Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage) multiplied by twelve (12) months following the
termination and (2) 1.5, which payment will be made regardless of whether the
Executive elects COBRA continuation coverage. Subject to Section 5, any payment
pursuant to the prior sentence shall be made on the Release Deadline Date (or,
if Executive’s termination occurs during the Pre-CIC Period, on the later of the
Release Deadline Date or the date of the Change in Control, subject to the
provisions of Section 2.1.4); and


2.1.3.    Equity Award Vesting Acceleration. With respect to the circumstances
described in Section 2.1 (i) and (ii), or (iii), 100% of the Shares subject to
each of Executive’s then outstanding stock options, stock appreciation rights,
restricted stock units and other Company equity compensation awards, including
(subject to the provisions of this paragraph) performance-based vesting
full-value awards where the payout is either a fixed number of Shares or zero
Shares depending on whether the performance metric is obtained, shall
immediately accelerate vesting. With respect to performance-based vesting
full-value awards in which the performance period has not been completed prior
to the Executive’s termination date and where the number of Shares earned is
variable based upon the extent to which performance milestones are reached
(i.e., where the number of Shares earned based upon achieving performance
milestones can be more than one positive number), each such award shall
immediately accelerate vesting as described above as if one hundred percent of
the target performance levels had been achieved. With respect to
performance-based vesting full-value awards where the performance period has
been completed prior to the Executive’s termination date and that remain subject
to additional service-based vesting, such awards shall accelerate as described
above with respect only to the shares earned by virtue of attaining the
performance metrics during the performance period. Any Company stock options and
stock appreciation rights shall thereafter remain exercisable following the
Executive’s employment termination for the period prescribed in the respective
option and stock appreciation right agreements. Subject to Section 5, any
acceleration pursuant to this Section 2.1.3 shall occur upon (a) with respect to
any restricted stock, stock options and stock appreciation rights, the date the
Release becomes effective and irrevocable (or, if Executive’s termination occurs
during the Pre-CIC Period, on the later of the date the Release becomes
effective and irrevocable or the date of the Change in Control, subject to the
provisions of Section 2.1.4), and (b) with respect to any restricted stock
units, performance shares/units or similar equity awards, on the Release
Deadline Date (or, if Executive’s termination occurs during the Pre-CIC Period,
on the later of the Release Deadline Date or the date of the Change in Control,
subject to the provisions of Section 2.1.4).


2.1.4.    Interaction with Section 2.2. For the avoidance of doubt, the payments
under this Section 2.1 are in place of and not in addition to, any payments to
which




5

--------------------------------------------------------------------------------




Executive may have become entitled under Section 2.2. To the extent Executive
began receiving payment under such Section 2.2, and, due to a Change in Control,
becomes eligible for payments under this Section 2.1, the payments previously
made under Section 2.2 shall be deemed to have been made under this Section 2.1.


2.2.    Termination Other Than During the Change in Control Period. If (i)
Executive terminates his or her employment with the Company (or any parent or
subsidiary of the Company) for Good Reason, or (ii) the Company (or any parent
or subsidiary of the Company) terminates the Executive’s employment for a reason
other than Cause and other than the Executive’s death or Disability, and such
termination occurs other than during the Change in Control Period, then, subject
to the Executive’s compliance with Section 4, the Executive will receive the
following Severance Benefits from the Company:


2.2.1.    Cash Severance Benefits. A lump-sum payment of cash severance equal to
six (6) months of Executive’s annual base salary. Subject to Section 5, such
payment shall be made on the Release Deadline Date; and


2.2.2.    Continued Medical Benefits. If the Executive, and any Family Members,
has coverage on the date of the Executive’s Involuntary Termination under a
group health plan sponsored by the Company, the Company will reimburse the
Executive the total applicable premium cost for continued group health plan
coverage under COBRA for six (6) months following the Executive’s employment
termination, provided that the Executive validly elects and is eligible to
continue coverage under COBRA for the Executive and his or her Family Members.
Any COBRA reimbursements under this Agreement shall be made by the Company to
the Executive consistent with the Company’s normal expense reimbursement policy,
provided that the Executive submits documentation to the Company substantiating
his or her payments for COBRA coverage. However, if the Company determines in
its sole discretion that it cannot provide the COBRA reimbursement benefits
without potentially violating applicable laws (including, without limitation,
Section 2716 of the Public Health Service Act and the Employee Retirement Income
Security Act of 1974, as amended), the Company will in lieu thereof provide to
the Executive a taxable lump sum payment equal to the product of (1) to the
monthly COBRA premium that the Executive would be required to pay to continue
the group health coverage in effect on the date of the Executive’s termination
of employment (which amount will be based on the premium for the first month of
COBRA coverage) multiplied by six (6) months following the termination, and (2)
1.5, regardless of whether the Executive elects COBRA continuation coverage.
Subject to Section 5, any payment pursuant to the prior sentence shall be made
on the Release Deadline Date.


3.
Code Section 280G.



3.1.    Limitation on Payments. In the event that the payments and benefits
provided for in this Agreement or other payments and benefits payable or
provided to the Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Code and (ii) but for this Section 3, would be subject to
the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then the
Executive’s payments and benefits under this Agreement or other payments or
benefits (the “Payment”) will be reduced to the Reduced Amount. The “Reduced
Amount” shall




6

--------------------------------------------------------------------------------




be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount
and no portion of such Payment will be subject to the excise tax under Section
4999 of the Code, the reduction will occur in the following order: (a) reduction
of cash payments in reverse chronological order (that is, the cash payment owed
on the latest date following the occurrence of the event triggering the excise
tax will be the first cash payment to be reduced); (b) cancellation of equity
awards that were granted “contingent on a change in ownership or control” within
the meaning of Code Section 280G (if two or more equity awards are granted on
the same date, each award will be reduced on a pro- rata basis); (c) reduction
of the accelerated vesting of equity awards in the reverse order of date of
grant of the awards (i.e., the vesting of the most recently granted equity
awards will be cancelled first and if more than one equity award was made to
Executive on the same date of grant, all such awards shall have their
acceleration of vesting reduced pro rata); and (d) reduction of employee
benefits in reverse chronological order (i.e., the benefit owed on the latest
date following the occurrence of the event triggering the excise tax will be the
first benefit to be reduced). In no event will the Executive have any discretion
with respect to the ordering of payment reductions.


3.2.    Nationally Recognized Firm Requirement. Unless the Company and the
Executive otherwise agree in writing, any determination required under this
Section 3 will be made in writing by a nationally recognized accounting or
valuation firm (the “Firm”) selected by the Board or a committee of the Board,
whose determination will be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 3, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 3. The Company will bear all costs for payment
of the Firm’s services in connection with any calculations contemplated by this
Section 3.


4.
Conditions to Receipt of Severance.



4.1.    Release Agreement. As a condition to receiving the Severance Benefits
under this Agreement, Executive will be required to sign and not revoke a
separation and release of claims agreement in a form reasonably satisfactory to
the Company (which may include an agreement not to disparage the Company,
non-solicit provisions and other standard terms and conditions) (the “Release”).
In all cases, the Release must become effective and irrevocable no later than
the sixtieth (60th) day following the date of the Executive’s Involuntary
Termination (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, the Executive will
forfeit any right to the Severance Benefits. In no event will the Severance
Benefits be paid or provided until the Release becomes effective and
irrevocable.




7

--------------------------------------------------------------------------------






4.2.    Timing of Severance Benefits. Provided that the Release becomes
effective and irrevocable by the Release Deadline Date and subject to Section 5,
the severance payments and benefits under this Agreement will be paid, or in the
case of installments, will commence, on the Release Deadline Date (such payment
date, the “Severance Start Date”), and any severance payments or benefits
otherwise payable to the Executive during the period immediately following the
Executive’s termination of employment with the Company through the Severance
Start Date will be paid in a lump sum to the Executive on the Severance Start
Date, with any remaining payments to be made as provided in this Agreement.


4.3.    Exclusive Remedy; Non-Duplication of Benefits. In the event of a
termination of Executive’s employment as set forth in Section 2.1 or Section 2.2
of this Agreement, the provisions of Section 2 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company otherwise may be entitled, whether at law, tort or contract, in equity,
or under this Agreement (other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed reimbursable expenses). Executive hereby
forfeits and waives any rights to any severance or change in control benefits
set forth in any employment agreement or offer letter, other than the
acceleration of vesting provisions in any of Executive’s written equity
compensation agreements, which remain in full force and effect, and as provided
by Section 14 below. Notwithstanding any other provision in this Agreement to
the contrary, if, after the Effective Date, the Executive becomes entitled to
any severance, change in control or similar benefits outside of this Agreement
by operation of applicable law or under another policy, contract, or
arrangement, his or her benefits under this Agreement will be reduced by the
value of the severance, change in control, or similar benefits that the
Executive receives by operation of applicable law or under the policy, contract,
or arrangement, all as determined by the Board or a committee of the Board in
its discretion. For the avoidance of doubt, earned commissions and other wages
due and payable upon termination are not similar benefits.


4.4.    No Mitigation. The Executive shall not be required to mitigate the
amount of any severance payments or benefits provided for under this Agreement
by seeking other employment nor shall any amounts to be received by the
Executive under this Agreement be reduced by any other compensation earned.


5.
Section 409A.



5.1.    Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits to be paid or provided to Executive, if any, under this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, under this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until the Executive has a
“separation from service” within the meaning of Section 409A.






8

--------------------------------------------------------------------------------




5.2.    It is intended that none of the severance payments or benefits under
this Agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 5.4 below or resulting from an involuntary
separation from service as described in Section 5.5 below. In no event will
Executive have discretion to determine the taxable year of payment of any
Deferred Payment.


5.3.    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of the
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following the
Executive’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of the Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, in the event of the Executive’s death following
the Executive’s separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.


5.4.    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
Section 5.1 above.


5.5.    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of Section 5.1
above.


5.6.    The foregoing provisions, and all payments and benefits provided under
this Agreement, are intended to comply with or be exempt from the requirements
of Section 409A so that none of the payments and benefits to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms herein will be interpreted to so comply
or be exempt. The Company and Executive agree to consider in good faith
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid the imposition of any additional
tax or income recognition under Section 409A prior to actual payments to
Executive.


6.Withholdings. The Company will withhold from any payments or benefits under
this Agreement all applicable U.S. federal, state, local and non-U.S. taxes
required to be withheld and any other required payroll deductions.






9

--------------------------------------------------------------------------------




7.Term. The Agreement will become effective upon the Effective Date and will
terminate automatically upon the completion of all payments (if any) under the
terms of this Agreement. However, in the event that a Change in Control has not
occurred by the date that is three (3) years following the Effective Date, this
Agreement will terminate automatically unless the term of this Agreement is
extended by the parties, provided, further, however, that if prior to the
expiration of the term of this Agreement, the Company enters into a definitive
agreement (a “Definitive Agreement”) with a third party (or third parties), the
consummation of which would result in a Change in Control (as defined in this
Agreement), then the term of this Agreement shall automatically be extended to
twenty-four months following the resulting Change in Control, unless the
Definitive Agreement terminates or is cancelled without resulting in a Change in
Control, in which case such extension shall not be effective. Moreover, this
Agreement shall survive the lapse of the term of this Agreement and shall be
binding on both
parties with respect to any termination of Executive’s employment that triggers
Severance Benefits under Section 2 hereof that occurs prior to the lapsing of
the term of this Agreement.. Further, the decision by either party not to extend
the term of this Agreement will not by itself constitute a termination of
Executive’s employment by the Company other than for Cause or grounds for
Executive’s resignation for Good Reason, and unless determined otherwise by
Executive or the Company, after such non-renewal, Executive’s employment will
continue on an at-will basis outside of this Agreement and Executive will not be
eligible for any severance payments or benefits under this Agreement.


8.No Enlargement of Employment Rights. Neither this Agreement, nor the making of
any benefit payment hereunder, will be construed to confer upon Executive any
right to continue to be an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause. However, as described in this Agreement, Executive may be
entitled to benefits pursuant to this Agreement depending upon the circumstances
of his or her termination of employment.


9.Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which become bound
by the terms of this Agreement by operation of law, or otherwise, and references
to Executive’s termination of employment from the Company will include
termination of employment from the Company’s successor, and all subsidiaries and
parents of the Company or its successor.


10.Notices. All notices, requests, demands and other communications called for
under this Agreement shall be in writing and shall be deemed given (i) on the
date of delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successor at the following addresses, or
at such other addresses as the parties may later designate in writing:




10

--------------------------------------------------------------------------------






If to the Company:
Rocket Fuel Inc.
Pacific Shores Center
1900 Seaport Boulevard
Redwood City, CA 94063
Attn: General Counsel


If to Executive:


At the last residential address known to the Company


11.Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


12.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


13.
Arbitration.



13.1.    The Company and Executive each agree that any and all disputes arising
out of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the Federal Arbitration
Act and the arbitration rules set forth in California Code of Civil Procedure
Sections 1280 through 1294.2, including Section 1281.8 (the “Act”), and pursuant
to California law, and shall be brought in Executive’s individual capacity and
not as a plaintiff, representative or class member in any purported class,
collective or representative proceeding. Notwithstanding the foregoing,
Executive understands that he or she may bring a proceeding as a private
attorney general as permitted by law. For the avoidance of doubt, the Federal
Arbitration Act governs this agreement and shall continue to apply with full
force and effect notwithstanding the application of procedural rules set forth
in the Act and California law. Disputes that the Company and Executive agree to
arbitrate, and thereby agree to waive any right to a trial by jury, include any
statutory claims under local, state, or federal law, including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Sarbanes-Oxley Act, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims relating to
employment status, classification and relationship with the Company, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims, and breach of contract, except as prohibited by law.




11

--------------------------------------------------------------------------------




Executive also agrees to arbitrate any disputes arising out of or relating to
the interpretation or application of this agreement to arbitrate, but not
disputes about the enforceability, revocability or validity of this agreement to
arbitrate or any portion hereof or the class, collective and representative
proceeding waiver herein. Notwithstanding the foregoing, Executive understands
that nothing in this agreement constitutes a waiver of Executive’s rights under
Section 7 of the National Labor Relations Act. The Company and Executive further
understand that this agreement to arbitrate also applies to any disputes that
the Company may have with Executive. However, claims for workers’ compensation
benefits and unemployment insurance (or any other claims where mandatory
arbitration is prohibited by law) are not covered by this arbitration agreement,
and such claims may be presented by the Executive to the appropriate court or
government agency.


13.2.    Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”),
which are available from Human Resources. The Arbitrator will have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication, motions to dismiss and demurrers,
applying the standards set forth under the California Code of Civil Procedure.
The Arbitrator will have the power to award any remedies available under
applicable law, and the Arbitrator will award attorneys’ fees and costs to the
prevailing party, where provided by applicable law. The Company will pay for any
administrative or hearing fees charged by the Arbitrator or JAMS except that
Executive will pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fees as Executive would have
instead paid had he or she filed a complaint in a court of law. The Arbitrator
will administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure, and the Arbitrator will apply
substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS Rules
conflict with California law, California law will take precedence. The decision
of the Arbitrator will be in writing, and any decree or award rendered by the
Arbitrator may be entered as a final and binding judgment in any court having
jurisdiction thereof. Any arbitration under this Agreement will be conducted in
San Mateo County, California.


13.3.    Remedy. Except as provided by the Act and this Agreement, arbitration
will be the sole, exclusive, and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Act and this
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.


13.4.    Administrative Relief. Executive understands that this Agreement does
not prohibit him or her from pursuing any administrative claim with a local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.






12

--------------------------------------------------------------------------------




13.5.    Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understands it, including that
Executive is waiving his or her right to a jury trial. Finally, Executive agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.


14.Entire Agreement. This Agreement, the At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, and Executive’s
written equity compensation agreements with the Company constitute the entire
agreement of the parties hereto and supersede in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.


15.Choice of Law. This Agreement will be governed by the laws of the State of
California (with the exception of its choice of law and conflict of laws
provisions).


16.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.




[Signature Page Follows]








13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Management Retention
Agreement on the respective dates set forth below.




COMPANY
 
ROCKET FUEL INC.
 
 
 
 
 
 
 
By:
 
/s/ Jennifer Trzepacz
 
 
 
 
 
 
 
Title:
 
Senior Vice President, HR
 
 
 
 
 
 
 
Date:
 
Jul-27-2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
RICK SONG
 
 
 
 
 
 
 
By:
 
/s/ Rick Song
 
 
 
 
 
 
 
Title:
 
Chief Revenue Officer
 
 
 
 
 
 
 
Date:
 
Jul-27-2016







14